By the Court, Leonard, J.
The defendant was- arrested on a charge of petit larceny, and, on being brought before a magistrate, demanded, in writing, to be tried by the Court of Special Sessions. When arraigned afterwards before that court for trial, he insisted upon being tried by the Court of General Sessions, and refused to plead. The Court of Special- Sessions entered a plea of not guilty, and proceeded with the trial; and after hearing the evidence offered by the People, the prisoner still refusing to offer any evidence, or to cross-examine the witnesses who had testified against him, the Court of Special Sessions sentenced the prisoner to the penitentiary for six months. The case is now brought before this court on certiorari for review.
Counsel for the defendant insists that he has been deprived of a trial by jury, in violation of the provisions of the Constitution securing to every person the right of trial by jury in all cases in which it has been heretofore used. (Const, of N. Y., §2.)
Courts of Special Sessions are held, and minor offenses are there tried and judgment rendered without the intervention of a jury.
It is only necessary to refer to the statutes of this State to ascertain that petit larceny, first offense, was triable before the Special Sessions, when the accused demanded such trial, long before the adoption of the present Constitution. (2 R. L., 507, 508.)
While the State of Hew York was still a colony, petit larceny and other offenses under grand larceny were triable before the justices of the quorum, without a jury. This was the law at the time of the Eevolution; and no Constitution of this State has ever interfered with the validity of laws authorizing the trial of offenses of a minor character before the Special Sessions without a jury.
The student is referred, for a more complete history of trials in the Special Sessions without a jury, to the case of Miirphy *410v. The People (2 Cow. R., 815), and the opinion of Judge Walworth, in the case of Jackson ex dem. Wood v. Wood, to be found in the same volume, in an extended note to the case of Murphy.. The same question .was there raised and fully discussed.
' The statutes of this State do, however, secure to the accused a trial by jury, unless he demands to be tried before the Court of Special Sessions, or omits, for twenty-four hours, to enter into the proper recognizances to entitle him to be discharged from close custody. (3 R. S., 1008, 1009, §§ 48, 49, 5th ed.) And the right to obtain a jury trial is further secured by statute even at the time of trial and sentence, if the prisoner • has not demanded a trial at the Special Sessions. (§ 52.)
. It is quite clear from these provisions that the right to appeal or to demand a trial at the General Sessions, is gone when the accused has demanded in writing a trial at the Special Sessions.
The judgment must be affirmed.